DETAILED ACTION
This is responsive to the amendment dated 12/6/21 and formally entered 3/1/22 following an interview held in accordance with the First Action Interview Pilot Program. Claims 1 - 11 and 21 - 29 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 26, and 28 are objected to because of the following informalities: 
In claim 1, in line 5, insert --of the plurality of sidewalls-- after “front sidewall” to clarify that the front sidewall is a part of the previously recited “plurality of sidewalls”. 
In claim 26, line 2, “may be” should be deleted and replaced with --is configured to be-- or similar. 
In claim 28, delete “the housing” and insert --the apron module--. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 26, applicant recites “openings through which sound may be transmitted. ” However, claim 1, on which this claim ultimately depends, recites “perforations to allow sound to be directed through the apron.”  It is not clear if the openings of claim 26 are in addition to or a part of the perforations of claim 1. The examiner assumes that the perforations and the openings are the same, and the claim  however clarification by amendment is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 - 7, 21, 25 - 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones, III et al. (US 2010/0254125 hereinafter Jones) in view of JP 200379528 (hereinafter JP ‘528).
Regarding claim 1, Jones discloses a sink assembly (21) comprising: a basin (25) having a floor (area adjacent 27, fig. 1) and a plurality of sidewalls (wall 29, opposed wall, and rear wall see fig. 1) which extend upwardly from the floor, the floor and the plurality of sidewalls defining a reservoir that is configured to receive fluid therein (25); an apron (61, 31, 51) which is spaced apart form a front sidewall and forms a volume (33)(fig. 6) between the front sidewall and the apron (see annotated figure note: “speakers”).
Jones however does not show that the apron includes perforations to allow sound to be directed through the apron.  Attention is turned to JP ‘528 which teaches a similar basin (5) with a floor and plurality of sidewalls extending upwardly therefrom (see fig. 1), an apron (11) spaced apart from a front sidewalls (5a) of the plurality of sidewalls to form a volume (fig. 3, 5), and the apron including perforations (21a)(fig. 5) which allow sound from the audio system (13)(abstract) to be directed through the apron. It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided holes or perforations in the apron of Jones like those taught by JP ‘528 so that sound from the audio module can be clearly heard. 
Regarding claim 2, Jones as modified shows all of the instant invention as discussed above, and Jones further shows that the apron module is sized to be fully received within the volume (see fig. 4, 41 does not extend below lower extent of 28; see figure 5, module 41 does not extend beyond lateral extent defined by front wall and of sink and front wall 31). 
Regarding claim 3, Jones as modified shows all of the instant invention as discussed above, and further shows that the apron comprises a top flange extending outwardly from a top portion of the front sidewall, and a forward wall (61) extending downwardly from the top flange, wherein the apron module (41) is coupled to the forward wall (see annotated figure below).
Regarding claim 4, Jones as modified shows all of the instant invention as discussed above, and further provides a lower wall extending from the forward wall in perpendicular orientation relative to the forward wall (see horizontal leg of 31 which is perpendicular relative to forward vertical wall 61) and the lower wall defines an opening (35) providing access to the volume (para. [0023])(see annotated figure below).
Regarding claim 5, Jones as modified shows all of the instant invention as discussed above, and further shows that the apron module forms part of the lower wall when the module is engaged with the apron (see forwardly extending lower wall of 41 in figure 1). 
Regarding claims 6 and 21, Jones as modified shows that the apron module is a single-piece insert (see figure 1 that panel 41 is one piece to which other elements 43, 45 are attached and is therefore an assembled single-piece) which is separable form the sink assembly (para. [0027], since the panel is installed, the may be removed, destructively or otherwise); but Jones does not show that the audio system is housed within the insert.  Attention is again turned to JP ‘528 which teaches, in an alternate embodiment, an audio system (13) housed within an insert (14), the insert comprising a housing with a body (fig. 3), defining an at least partially enclosed space (by top, bottom, and rear walls), the audio system coupled to and disposed at least partially within the enclosed space. It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a casing or housing to cover the insert of Jones  and thereby receive the speaker/audio system in order to provide protection to the audio system/speaker and other electronic components of the insert. 
Regarding claim 7, Jones as modified shows all of the instant invention as discussed above, and further provides that the audio system comprises a speaker and a microphone (claim 19). 
Regarding claim 25, Jones as modified shows all of the instant invention as discussed above, and Jones further shows that the apron includes a lower wall (horizontal portion of 31, see annotated figure below) defining an opening (35), wherein a width of the housing (41 as modified by JP ‘528 discussed above) perpendicular to the front sidewall of the basin is less than a width of the opening (see fig. 5, para. [0025], the panel as modified is received within the opening between the front sidewall of the apron and the basin and therefore must have a narrower width, otherwise it would not fit). 
Regarding claim 27, Jones as modified shows all of the instant invention as discussed above, and further provides that the apron includes a forward wall (61) which is spaced apart from the front sidewall of the basin, the forward all also defining a lip (see annotated figure below) that extends rearward toward the front sidewall.
Regarding claim 29, Jones as modified shows all of the instant invention as discussed above. JP ‘528 further shows that the perforations are disposed along the front wall of the apron (see fig. 5) and thus does not show that the perforations are disposed along one of a lower wall, sidewall, or top flange of the apron. However, Applicant appears to have placed no criticality on the particular location of the perforations. One of ordinary skill, furthermore, would have expected the sink of Jones as modified and applicant’s invention to perform equally well with perforations located on the front sidewall or on the claimed side walls, since bother are equally capable of projecting sound from the sink apron. Accordingly, it would have been an obvious matter of design choice to have provided the perforations on any of the lower wall, side wall, or top flange of the apron, depending on where the user wishes to direct sound. Furthermore, such a modification is a rearrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C). 

    PNG
    media_image1.png
    498
    608
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    743
    390
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    712
    599
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    421
    512
    media_image4.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jones, Jones and JP ‘528, as applied to claim 1, in view of JP 2016179173 (hereinafter JP ‘173, machine translation previously of record). 
Regarding claim 8, Jones as modified shows all of the instant invention as discussed above, but does not show that the apron module comprises a virtual assistant. Attention is turned to JP ‘173 which teaches that it is known to include a virtual assistant in a bathroom/kitchen accessory (p. 22, [para. 2], see: the assembly can access environmental information, comprise a learning device, and function as a conveyor of information to a user or alarm; p. 24, see: prompting to see if the user wants to change one or more light settings [para. 2]; interactive voice response [para. 3], ).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have included a virtual assistant in the sink of Jones as modified, in order to enhance the functionality of the sink and contribute to user convenience. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jones and JP ‘528, as applied to claim 1, in view of CN 106617873 (hereinafter CN ‘873, machine translation previously of record). 
Regarding claim 9, Jones as modified shows all of the instant invention as discussed above, and further shows a control system operatively coupled to the audio system (para. [0024], the on/off switch controls the components attached to the support panel, including the audio system) and having a user interface (button 47) which is accessible from a surface of the apron (bottom surface, see fig. 4), but Jones does not show that the control system includes a  processor. Attention is turned to CN ‘873 which teaches a similar sink apron assembly with an audio system  (211) located therein (p. 4, ln. 7). CN ‘873 also shows a processor (22) operably coupled to the audio system and a user interface (223) coupled thereto for storing and initiating playback of media content (p. 6, last line - p. 7, ln. 6). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a processor in the device of Jones as modified to give the user the ability to store media and initiate playback thereof, in order to enhance the usability of the device and enhance the user experience. 
Claims 10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jones,  JP ‘528, and CN ‘873, as applied to claim 9, in view of Reeder et al. (US 2008/0271238 hereinafter Reeder). 
Regarding claims 10 and 28, Jones as modified shows all of the instant invention as discussed above, but the combination fails to show that the user interface comprises a light source indicator which illuminates an area adjacent to the sink assembly. Attention is turned to Reeder which teaches that it is known to provide illuminated indicators on a user interface (fig. 75)(1956a-f). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a light to the user interface of the combined device of Jones and CN ‘873 so that a user is given another indication that a command or button has been pressed. Under the proposed modification, the light will be projected away from the lower wall of the apron when the apron module is coupled to the apron, since the user interface (47) is coupled to the lower wall (see annotated figure above) of the insert that forms the lower wall of the apron when installed. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jones and  JP ‘528, as applied to claim 1, in view of Cretu-Petra (US 5868311). 
Regarding claim 11, Jones as modified shows all of the instant invention as discussed above, but does not show a control system coupled to the audio system, the control system including a transceiver that is configured to communicatively couple the apron module to a sink device remote from the apron module.  Attention is turned to Cretu-Petra which teaches a similar sink accessory system having an audio system (28) operatively coupled to a control system (20) having a transceiver (22) coupled thereto, the transceiver also communicatively coupled to a remote faucet (SPOUT, fig. 4)(col. 9, ln. 25-31) so that voice sounds can be transformed into electrical pulses to thereby control the faucet.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a means to couple the audio module to a faucet of the sink in order to allow for voice control thereof for an enhanced user experience and increased convenience. Under the proposed modification, the faucet is remote from the apron, since the faucet would be attached at the rear wall of the sink, or to the counter deck adjacent the rear wall of the sink of Jones. The Examiner notes that this is a common mounting location for faucets.
Allowable Subject Matter
Claims 22 - 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments have been fully considered, but are moot since JP ’528 is being used to teach that which is lacking in Jones. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIN DEERY/Primary Examiner, Art Unit 3754